J-S46032-18

                                2019 PA Super 110

 BRYAN WRIGHT                              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 RESIDENCE INN BY MARRIOTT, INC.           :    No. 3607 EDA 2017


              Appeal from Judgment Entered October 23, 2017,
            in the Court of Common Pleas of Philadelphia County,
            Civil Division at No(s): November Term, 2015 03381.


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

OPINION BY KUNSELMAN, J.:                               FILED APRIL 09, 2019

      Bryan Wright appeals from the judgment entered following a jury verdict

in his favor in this slip-and-fall case. Although Wright succeeded in his claim,

he requested a new trial on damages only based on the trial court’s erroneous

preclusion of testimony from Wright’s sole medical expert. For the reasons

that follow, we reverse the trial court’s denial of a new trial.

      Briefly, the relevant facts and procedural history are as follows.       On

January 5, 2014, Wright was staying at the Residence Inn by Marriott—

Philadelphia Willow Grove, located in Horsham, Pennsylvania. That morning,

as Wright walked outside on a paved pathway from one building to another at

the hotel, Wright slipped on a four to six foot patch of ice and fell. As a result

of the fall, Wright injured his left shoulder and bruised his hip and shoulder.

He underwent treatment for his shoulder, including arthroscopic surgery. Trial

Court Opinion, 4/17/18 at 1-2.
J-S46032-18



      Wright filed suit against Marriott seeking damages for his injuries. A

two day jury trial was held in August 2017. On the eve of trial, during jury

selection, Marriott filed a motion in limine seeking to preclude the expert

report and video testimony of Wright’s sole medical expert, Paul Sedacca,

M.D., along with five other motions in limine. Plaintiff intended to have Dr.

Sedacca testify regarding the nature of Wright’s injuries, the cause of his

injuries, and his resulting treatment. The trial court granted Marriott’s motion

in part, but allowed limited testimony from Dr. Sedacca concerning Wright’s

medical bills. The next day, Wright asked the trial court to reconsider this

issue, but the trial court again denied his request. Consequently, Wright could

not present any testimony about Dr. Sedacca’s qualifications, or the objective

findings of Dr. Sedacca’s physical examination of Wright.       He also had no

expert testimony regarding the nature of his injuries, the cause of those

injuries, or the resulting treatment and prognosis.

      After presentation of all of the evidence, the jury entered a verdict

finding Marriott was negligent and Marriott’s negligence was the sole cause of

Wright’s injuries.   The jury awarded Wright $8,896.44 for his medical

expenses and $55,000 for non-economic damages.

      Dissatisfied with the amount, Wright filed post-trial motions arguing for

a new trial. He claimed the trial court erred when it ruled that his only medical

expert, Dr. Sedacca, was unqualified, because he was not an orthopedist, and

prohibited him from testifying at trial.    This further precluded Dr. Sedacca

from introducing Wright’s medical records at trial.        Given the timing of

                                      -2-
J-S46032-18



Marriott’s motion, the eve of trial, Wright could not obtain another medical

expert. Moreover, Marriott used the lack of medical testimony and medical

records against Wright during its closing argument. Wright believed that these

circumstances severely prejudiced him and warranted a new trial on damages.

The trial court denied Wright’s post-trial motions, and he timely appealed.1

       Wright raises the following issues for our review:

       Did the trial judge abuse her discretion by precluding the
       testimony of Paul J. Sedacca, M.D. when he was qualified to
       render opinions about plaintiff’s shoulder injuries?

       Should Plaintiff be granted a new trial on damages when the trial
       judge’s order precluding Plaintiff’s only medical expert was
       prejudicial?

Appellant’s Brief at 3.

       Our standard of review regarding a trial court’s ruling on a motion for

new trial is as follows: “The Court will not reverse a trial court’s decision

regarding the grant or refusal of a new trial absent an abuse of discretion or

an error of law.”     Reott v. Asia Trend, 7 A.3d 830, 839 (Pa. Super 2010),

aff’d, 55 A.3d 1088 (Pa. 2012). Specifically, “‘[d]ecisions regarding admission

of expert testimony, like other evidentiary decisions, are within the sound

discretion of the trial court’ and ‘[w]e may reverse only if we find an abuse of

discretion or error of law.’” Hyrcza v. West Penn Allegheny Health Sys.,

Inc., 978 A.2d 961, 972 (Pa. Super. 2009) (quoting Smith v. Paoli Memorial


____________________________________________


1Being well acquainted with the issues in this case, the trial court did not
order a Pa. R.A.P. 1925(b) statement.

                                           -3-
J-S46032-18



Hosp., 885 A.2d 1012, 1016 (Pa. Super. 2005)), appeal denied, 987 A.2d 161

(Pa. 2009). “The trial court abuses its discretion when it misapplies the law

or when a manifestly unreasonable, biased or prejudiced result is reached.”

Girard Trust Bank v. Remick, 258 A.2d 882 (Pa. Super. 1969).

Additionally, “for such evidentiary ruling to constitute reversible error, it must

have been harmful or prejudicial to the complaining party. A party suffers

prejudice when the trial court's error could have affected the verdict.” Reott,

7 A.3d at 839 (internal citations omitted). With this standard in mind, we

address Wright’s issues.

      In his first issue, Wright contends that the trial court erred by refusing

to qualify Dr. Sedacca as an expert.        Wright maintains that Dr. Sedacca

possessed the necessary qualifications and experience to offer his expert

opinion about the nature of Wright’s injuries, the cause of those injuries,

Wright’s treatment, and prognosis. Wright claims this ruling prejudices him.

Consequently, he seeks a new trial, but only on the question of damages. See

Wright’s Brief at 15, 35.

      Marriott strongly contests Dr. Sedacca’s qualifications to testify. Also, it

claims that Wright waived his issue regarding expert testimony because he

failed to raise the issue of prejudice in his post-trial motion. Marriott’s Brief

at 19. Wright disagrees. He references several places in the record where he

addressed how he was prejudiced. See Wright’s Brief at 35.

      Indisputably, “in order to preserve an issue for review, litigants must

make timely and specific objections during trial and raise the issue in post-

                                      -4-
J-S46032-18



trial motions.” Allied Elec. Supply Co. v. Roberts, 797 A.2d 362, 364 (Pa.

Super. 2002), appeal denied, 808 A.2d 568 (Pa. 2002).            The purpose of

requiring that an issue be raised in post-trial motions is, in part, to give the

trial court an opportunity to correct any errors after it has made its initial

decision. See Benson v. Penn Central Transp. Co., 342 A.2d 393, 395 (Pa.

1975).

      Our review of the record indicates that Wright objected to the preclusion

of Dr. Sedacca’s testimony at the time Marriott presented its motion in limine.

Additionally, Wright asked for reconsideration of the matter the next day.

Wright subsequently raised the issue in his post-trial motion.

      However, Marriott contends that Wright must show that he was harmed

by the trial court’s ruling. Marriott thus argues that Wright needed to raise

prejudice as a separate issue in his post-trial motion.

      We find that Wright did raise the issue of prejudice in his post-trial

motion. Wright specifically stated that “[d]uring oral argument on defendant’s

[m]otion in limine and the subsequent oral [m]otion for [r]econsideration,

counsel for [Wright] informed the trial court that Paul J. Sedacca, M.D. was

[Wright’s] ‘only medical expert witness’ and that [Wright] would be severely

prejudiced by the court’s [p]reclusion [o]rder.” Wright’s Post-Trial Motion at

12. Wright argued in his post-trial motion that the ruling was particularly

prejudicial given the lateness of Marriott’s motion to preclude Dr. Sedacca’s

testimony. Wright could not obtain a substitute expert.




                                     -5-
J-S46032-18



        Wright further argued that he was prejudiced in his supplemental brief2

in support of his motion for post-trial relief. He claimed he “suffered severe

prejudice as a result of the trial [c]ourt’s decision to preclude his only medical

expert”, Dr. Sedacca. Wright’s Supplemental Brief at 21-23. The trial court’s

decision also affected Wright’s ability to introduce his medical records at trial.

Wright argued that this prejudiced him because Marriott used the lack of

expert testimony and medical records against him during its closing argument,

negatively affecting the jury’s verdict.

        Moreover, in deciding Wright’s post-trial motions, we note that the trial

court did not find waiver. Rather, the trial court dedicated two entire sections

of its Pa.R.A.P. 1925(a) Opinion to address how its decision to preclude Dr.

Sedacca’s testimony did not prejudice Wright.         See Trial Court Opinion,

4/17/18 at 5, 9. Thus, the record shows Wright raised the issue of prejudice

in his post-trial motion. The trial court had the opportunity to reconsider the

issue and correct any errors, satisfying the purpose of the rule regarding issue

preservation. Thus, we conclude that Wright adequately preserved this issue

for appeal.    We now turn to the merits of Wright’s first appellate issue—

whether Dr. Sedacca was qualified to offer expert medical testimony in this

case.




____________________________________________


2 Even though this brief is titled “supplemental”, this is the only brief he
submitted in support of his post-trial motion. Marriott’s brief is likewise titled
“supplemental”.

                                           -6-
J-S46032-18



      Pennsylvania Rule of Evidence 702 provides that an expert may testify,

“if scientific, technical or other specialized knowledge beyond that possessed

by a layperson will assist the trier of fact to understand the evidence or to

determine a fact in issue, a witness qualified as an expert by knowledge, skill,

experience, training or education may testify thereto in the form of an opinion

or otherwise.” Pa.R.E. 702 (emphasis added).

      The law regarding the qualification of an expert witness is well settled.

In Pennsylvania, the standard for qualification of an expert witness is a liberal

one. Miller v. Brass Rail Tavern, 664 A.2d 525, 528 (Pa. 1995). The test

to be applied when qualifying a witness “is whether the witness has any

reasonable pretension to specialized knowledge on the subject under

investigation.” Id. (emphasis added). The witness need not possess “all of

the knowledge in a given field” but must only “possess more knowledge than

is otherwise within the ordinary range of training, knowledge, intelligence or

experience. If he does, he may testify and the weight to be given to such

testimony is for the trier of fact to determine in view of the expert’s particular

credentials.” Id.

      Regarding medical experts, we have observed that “experts in one area

of medicine may be found to be qualified to address other areas of

specialization where the specialties overlap in practice, or where the specialist

has had experience in a selected field of medicine.” Chanthavong v. Tran,

682 A.2d 334, 338 (Pa. Super. 1996). In Chanthavong , the plaintiff sought

damages following a motor vehicle accident. The trial court precluded two of

                                      -7-
J-S46032-18



the plaintiff’s doctors from testifying at trial as expert witnesses, concluding

that they were not qualified as such. One doctor was the plaintiff’s family

physician, a board-certified general practitioner, who was offered to testify

regarding plaintiff’s spinal injury and the necessary treatment. On appeal, we

concluded that, because of the doctor’s training and experience, “he had a

reasonable pretension to specialized knowledge in the use of CAT scan reports

to diagnose and treat patients. The combination of his training and experience

with patients who have sustained personal injuries, qualified him to aid the

jury in its deliberations.” Id. at 339. In support of this proposition, we cited

Miller, supra. Similarly, the plaintiff’s second doctor was a board-certified

radiologist with a subspecialty in neuroradiology, who also had teaching

experience in this area. We concluded that he was qualified to offer an expert

opinion regarding the pain associated with the herniated disc that the plaintiff

had sustained. Id. As to both doctors, we held that the trial court should not

have excused either of them merely because a more specialized doctor (i.e.,

an orthopedist or neurologist) would have been more qualified. Id.

      However, we recognize that there are times when the subject matter is

particularly specialized that a doctor from the field cannot offer opinions about

a different field of practice. See Dambacher by Dambacher v. Mallis, 485




                                      -8-
J-S46032-18



A.2d 408, 419 (Pa. Super. 1984), appeal dismissed, 500 A.2d 428 (1985).3

As we stated,

       the scope of [a] witness’s education and experience may embrace
       the subject in question in a general way, but the subject may be
       so specialized that even so, the witness will not be qualified to
       testify. Thus, every doctor has a general knowledge of the human
       body. But an ophthalmologist, for example, is not qualified to
       testify concerning the causes and treatment of heart disease.

Id. at 419.      Both Marriott and the trial court believed this case was so

specialized that it warranted preclusion of Dr. Sedacca’s testimony.       We

disagree.

       Wright intended to offer Dr. Sedacca as a medical expert and disability

evaluating physician. Dr. Sedacca was to offer his opinions about Wright’s

injuries, particularly to his shoulder, their relation to his fall, and his

treatment, including the minor surgery on Wright’s shoulder and his

prognosis. In its motion in limine, Marriott argued that Dr. Sedacca did not

qualify, because he lacked any experience, education, or training in the

specific subject matter at issue – orthopedic surgery.       Marriott stated,

“[s]imply, an internist is not qualified to testify as an expert witness of

____________________________________________


3Dambacher is a products liability case involving several experts. There, we
concluded that the proposed experts’ general knowledge about tires did not
qualify them to testify in that case where they had no education or experience
on the specific subject at issue of mixing radial tires with non-radial tires.
Although that case did not involve a medical expert, the Court, nonetheless,
went on to cite many cases where doctors were not qualified to testify in
certain circumstances, including cases from other jurisdictions. Id. at 420.
      Additionally, we note that Dambacher was abrogated on other grounds
by Donoughe v. Lincoln Elec. Co., 936 A.2d 52 (Pa. Super. 2007).

                                           -9-
J-S46032-18



orthopedics”, relying on Dambacher. When ruling on the motion in limine

and post-trial motions, the trial court agreed, citing Wexler v. Hecht, 847

A.2d 95, 99-100 (Pa. Super. 2004) aff'd, 928 A.2d 973 (Pa. 2007) (holding

podiatrist not qualified to opine regarding standard of care for a malpractice

case against an orthopedic surgeon).          Wexler references Damabacher to

support its conclusion.

      Reliance on Wexler and Dambacher for the proposition that Dr.

Sedacca was not qualified to testify in this case, because he had only general

medical knowledge, is misplaced. Unlike Wexler, and many of the cases cited

in Dambacher, this case is not a medical malpractice case.          In medical

malpractice cases, typically, our courts require a heightened standard for

medical expert testimony on the standard of care for a specialized area of

practice, if the defendant is a specialist.

      On appeal, Marriott also relies on Kovalev v. Sowell, 839 A.2d 359

(Pa. Super. 2003).     There, this Court affirmed a trial court’s finding that

Kovalev, who represented himself in his personal injury trial, was not qualified

to testify as an expert witness about his own orthopedic injuries; Dr. Kovalev

only had general unrelated medical experience in the military and as a

psychiatrist in a substance abuse facility.         Kovalev, 839 A.2d at 364.

However, in reaching this conclusion, even though Kovalev involved a motor

vehicle accident, the Court likewise relied on medical malpractice cases to

support its conclusion. Id. at 363.




                                      - 10 -
J-S46032-18



      Because the test is whether a potential expert witness has any

reasonable pretension, the heightened standard of admissibility applicable in

medical malpractice cases does not apply in cases like this, where the

proffered expert is a medical doctor who routinely treats patients with the type

of injuries at issue. Moreover, Kovalev is distinguishable on its facts. Unlike

Dr. Sedacca, Dr. Kovalev’s training and experience were wholly unrelated to

any medical subspecialty pertinent to his case. Dr. Kovalev was experienced

in general internal medicine and the diagnosis and treatment of substance

abuse problems. Dr. Kovalev was not even able to prescribe medication in

the United States as he had not yet completed the requisite training to be able

to practice in this country.   He did not routinely treat accident victims with

injuries like his own; Dr. Sedacca does. See id. at 363-64. We therefore

conclude that the trial court misapplied the standard for qualifying an expert

witness.

      Applying   the   standard   correctly,   our   review   of   Dr.   Sedacca’s

qualifications shows, contrary to the trial court’s conclusion, that Dr. Sedacca

was qualified to testify in this case, as he possessed a reasonable pretension

to specialized knowledge regarding the Wright’s medical issues sufficient to

assist the trier of fact. See Miller, 664 A.2d at 528; Chanthavong, 682 A.2d

at 338-39.

      At the time of trial, Dr. Sedacca was a licensed medical doctor in

Pennsylvania, who had been practicing for over thirty-seven (37) years. Dr.

Sedacca practiced in the area of internal medicine, which “encompasses all

                                     - 11 -
J-S46032-18



aspects of medicine”. As part of his internal medicine residency, Dr. Sedacca

rotated through all of the different subspecialties and surgical subspecialties

in medicine, where he was exposed to orthopedics and general surgery,

including neurosurgery.   The practice of internal medicine includes dealing

with the musculoskeletal system and requires him to recognize potential

surgical problems with his patients, so he can refer them to an appropriate

subspecialist. Although he is not an orthopedic surgeon, Dr. Sedacca has dealt

with patients in his practice who have orthopedic or shoulder-type injuries.

He routinely refers patients for diagnostic tests, such as MRIs, and although

he is not a radiologist, he and other internal medicine physicians customarily

review and rely on the reports of those diagnostic tests to assist them in

formulating their own opinions about a patient’s diagnosis or conditions.

      In addition, Dr. Sedacca is on staff at two hospitals. He also sits on a

physicians’ panel under the Heart and Lung Act, through which he evaluates

police officers and firefighters who sustain injuries in the course of their

employment. He sees Philadelphia police officers and firefighters on a weekly

basis who have muscular types of injuries to different joints. Dr. Sedacca also

performs medical evaluations for the Social Security Administration.

      Notably, Dr. Sedacca has been qualified as an expert in the field of

internal medicine and disability evaluations in various courts. In these cases,

he evaluated and discussed orthopedic type injuries.

      Based on these credentials, it is evident that Dr. Sedacca had more

knowledge than is otherwise within an ordinary layman’s range of training,

                                    - 12 -
J-S46032-18



knowledge, intelligence, or experience. That an orthopedist may have been

more qualified does not mean Dr. Sedacca was totally unqualified to serve as

an expert on causation and damages in this personal injury case. A witness

having “any reasonable pretension to specialized knowledge on a given

subject should be allowed to testify as [an] expert witness[] even though they

are not the ‘best possible witnesses’ available”.    Chanthavong at 387-88

(quoting Taylor v. Spencer Hospital, 292 A.2d 449, 453 n. 2 (Pa. Super.

1972)) (emphasis added). Instead, the strength of Dr. Sedacca’s credentials,

relevant to the issues in this case, goes to the weight of his testimony, not its

admissibility.   Consequently, we are constrained to conclude that the trial

court abused its discretion in precluding Dr. Sedacca from testifying at trial.

      This, however, does not conclude our review. As discussed above, the

mere exclusion of evidence does not necessitate a new trial unless the

aggrieved party can demonstrate prejudice. “Evidentiary rulings which did

not affect the verdict will not provide a basis for disturbing the jury’s

judgment.” Detterline v. D'Ambrosio's Dodge, Inc., 763 A.2d 935, 938

(Pa. Super. 2000). Thus, notwithstanding our conclusion regarding the trial

court’s ruling on Dr. Sedacca’s testimony, Wright must demonstrate that the

ruling prejudiced him to the extent that the verdict would have been different.

      Wright claims that the preclusion of his sole medical expert so late in

the litigation process prejudiced him, particularly with respect to the amount

of damages awarded. The trial court’s decision to grant Marriott’s motion in

limine enabled Marriott to emphasize Wright’s failure to present any medical

                                     - 13 -
J-S46032-18



expert at trial to the jury during its closing argument. Wright’s Brief at 36-

37. Wright further claims that, although he presented some medical records

under an exception to the hearsay rule, these records were not an adequate

substitute for expert testimony. Id. at 42. Despite these arguments, the trial

court concluded that Wright did not suffer impermissible prejudice as a result

of the preclusion of Dr. Sedacca’s testimony. Trial Court Opinion, 4/17/18 at

10-11.

       The trial court based its conclusion on the fact that the evidence

presented at trial enabled the jury to find causation between the accident and

Wright’s injuries as well as the extent of the damages he sustained. The trial

court observed: Wright “testified at trial about the location and nature of his

injuries, his self-diagnosis, the different medical treatments he received and

their various successes or failure, and his ongoing pain and lifestyle

consequences of the injury. The jury clearly found this sufficiently provided

injury, causation, and damages.”4              Id.   Because the jury found in favor
____________________________________________


4 In a personal injury case, when there is no obvious causal relationship
between the accident and the injury, medical testimony is necessary to
establish the causal connection. Smith v. German, 253 A.2d 107, 109 (Pa.
1969). Where, however, the cause of the injury is clear and the subject matter
is within the common experience and understanding of lay jurors, expert
testimony is not required. Montgomery v. Bazaz-Sehgal, 798 A.2d 742,
752 (Pa. 2002).

The instant case required expert medical causation testimony. The causal
connection between Wright’s fall and his injuries, especially the shoulder
injury that was diagnosed much later and that required surgery, was not
obvious. After the trial court erroneously precluded Wright’s medical expert



                                          - 14 -
J-S46032-18



Wright, concluding that Marriott was 100% liable for Wright’s accident, and

awarded Wright $55,000 in non-economic damages in addition to over $8,000

for his medical expenses without the aid of Dr. Sedacca’s testimony or Wright’s

medical records, the trial court determined that Wright was not prejudiced.

Id. at 10-11. Here, we find that the trial court abused its discretion.

       Although Wright was successful on his claim, Wright did not get a fair

trial on damages due to the preclusion of Dr. Sedacca’s testimony. Without

Dr. Sedacca’s testimony, Wright could not offer a credible medical perspective.

Wright himself did not have any medical training or knowledge; he could only

explain his personal experience—what happened, how he felt, and the

treatments he received.        However, there was no objective expert medical

testimony to corroborate his subjective testimony. Dr. Sedacca’s testimony

was critical to fully explaining to the jury what happened to Wright physically,

how his injuries affected him and the extent to which they affected him. Most

significant though is that Wright was not able to present evidence of his

prognosis and the impact this injury would have on him into the future.

       These errors in Wright’s case were further compounded by Marriott’s

emphasis during closing argument on Wright’s failure to produce a medical

doctor at trial to tell the jury about Wright’s injuries or the effect on Wright.

Clearly, these errors could have affected the jury’s determination on damages
____________________________________________


from testifying regarding causation, it compounded the error by denying
Marriott’s motion for nonsuit. Wright’s testimony about his injuries and
treatment was legally insufficient to make out a prima facie case of negligence
for the jury.

                                          - 15 -
J-S46032-18



suffered by Wright. Consequently, we agree with Wright that the admission

of Dr. Sedacca’s testimony could have an effect on the outcome of this case

in a significant way. Crespo v. Hughes, 167 A.3d 168, 188-89 (Pa. Super.

2017) (granting appellant a new trial on damages only, where erroneous

evidentiary ruling on admission of testimony to show severity of injury and

future wage loss directly and adversely affected damages claims but not

liability claims), appeal denied, 184 A.3d 146 (Pa. 2018).

      We therefore conclude that Wright was prejudiced, and the trial court’s

error is reversible. Wright is entitled to a new trial.

      We now must determine the scope of the new trial. Wright argues in

his second issue on appeal that a new trial should be limited only to damages.

Marriott contends that granting a new trial on damages only would be unfair.

Marriott further argues that, since no request for a new trial on both causation

and damages was made, this Court cannot grant a new trial on both issues.

      Contrary to Marriott’s argument, the law governing the scope of a new

trial, and not a party’s request, controls the issues on whether a new trial shall

be awarded.    Catalano v. Bujak, 642 A.2d 448, 450 (Pa. 1994).            Under

certain circumstances, the award of a new trial may be limited solely to the

issue of damages. Lambert v. PBI Indus., 366 A.2d 944, 955 (Pa. Super.

1976). A new trial solely on damages may be granted where: 1) the question

of liability is not intertwined with the question of damages, and 2) the issue

of liability has been fairly determined or free from doubt so that no substantial

complaint may be made with regarding that. Id.

                                      - 16 -
J-S46032-18



      In this case, the parties had a fair opportunity to litigate the issues of

negligence and contributory negligence.        Both parties were represented by

counsel. Wright presented three witnesses: Wright, personally, who testified

as to what happened the day of the incident and what he observed about the

conditions of the property and the weather; the hotel manager, who testified

regarding the layout of the property, management of the premises, the hotel’s

policies and procedures to handle inclement weather, and the report of

Wright’s incident; and an expert witness in the area of engineering and human

factors who testified regarding Marriott’s compliance with industry standards

to reduce slip-and-fall hazards and compliance with township code,

particularly in snowy and icy conditions.       Similarly, Marriott presented an

expert witness in the area of engineering who testified regarding compliance

with industry standards and the township code, and the presence of evidence

to support Wright’s theories of the formation of the ice patch. Each side had

the opportunity to cross-examine the other’s witnesses. Of particular note,

Marriott’s cross-examination of Wright included questions about how his

actions may have contributed to the accident. In short, each side had a full

and fair opportunity to present its case on liability.

       The jury concluded that Marriott was negligent, i.e., that Marriott had

a duty to keep the sidewalk clear of ice, that Marriott failed to do so, and that

this failure caused Wright to fall. The jury further found that Wright was not

contributorily negligent. Neither party raised an issue regarding liability on

appeal.

                                      - 17 -
J-S46032-18



      Further, the issue of damages is easily separable from the issue of

liability. The preclusion of the expert medical testimony solely relates to the

connection between Wright’s fall and the damages resulting from it. This case

is factually similar to our decision in Cooper v. Burns, 545 A.2d 935 (Pa.

Super. 1988), appeal denied, 563 A.2d 888 (Pa. 1989). In Cooper, the trial

court erred by allowing one medical expert witness to corroborate his own

expert medical opinion with that of another doctor through improper hearsay.

This error directly affected the evidence presented regarding the extent of

plaintiff’s injuries suffered in the accident. Because of this prejudicial hearsay,

we granted the appellant in Cooper a new trial.        Since the issue of liability

was fairly determined, we limited the new trial to the issue of damages only.

Id. at 288-89; see also Crespo, supra.

      Similarly, here, the trial court’s misapplication of the law directly

concerned the issues of Wright’s injuries and corresponding damages. Wright

complains that he was unable to introduce all of his evidence related to his

injuries due to Dr. Sedacca’s preclusion. But for Dr. Sedacca’s preclusion,

Marriott was prepared to move forward with its own medical expert testimony

disputing the relationship between Wright’s fall and his injuries. Because the

extent of Wright’s injuries resulting from the fall must be proven again, both

parties may present evidence of the damages Wright sustained as a result of

his fall. In other words, both parties will have the opportunity to present a

full and fair case on the question of damages.




                                      - 18 -
J-S46032-18



       As we did in Cooper and Crespo, we will limit Wright’s new trial to

damages only. The trier of fact shall rehear and determine Question Six as

set forth on the verdict slip:5

       State the amount of damages, if any, sustained by the Plaintiff
       Bryan Wright as a result of the accident.

       Economic Damages (medical expenses)                     $_______

       Non-Economic Damages (pain and suffering, et cetera) $_______

                                                       Total   $_______

R.R. at 178a; N.T. at 104

       Judgment in favor of Wright vacated in part as to Wright’s award of

damages. Order denying grant of new trial reversed in part as to damages

only. Case remanded for a new trial on damages consistent with this Opinion.

Jurisdiction relinquished.

Judge Bowes joins the Opinion.

Judge Shogan concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/19
____________________________________________


5 The new verdict slip can omit reference to the causal negligence of Wright
since the jury already determined that Wright was not at fault in this accident.


                                          - 19 -